In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0809V
                                          UNPUBLISHED


    GEORGE SEGAL,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: July 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Braden Andrew Blumenstiel, The Law Office of DuPont & Blumenstiel, Dublin, OH, for
Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On June 7, 2018, George Segal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus, diphtheria and acellular pertussis
(“Tdap”) vaccination administered on June 10, 2015. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

     On July 21, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 6, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded (a): a lump sum

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
payment of $65,000.00, representing compensation for pain and suffering; and (b) a lump
sum payment of $135.04, representing compensation for satisfaction of an Ohio Medicaid
lien. Proffer at 1-3. Respondent represented that Petitioner agrees with the proffered
award. Id. at 1-2. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

    A. A lump sum payment of $65,000.00, representing compensation for pain and
       suffering in the form of a check payable to Petitioner; and

    B. A lump sum payment of $135.04, representing compensation for satisfaction
       of an Ohio Medicaid lien, payable jointly to Petitioner and

                                        Treasurer, State of Ohio
                                        Ohio Tort Recovery Unit
                                       5475 Rings Road, Suite 200
                                            Dublin, OH 43017
                                        ODM Case No.: 1133700

        Petitioner agrees to endorse and mail this payment to the Ohio Tort Recovery Unit.


These amounts represent compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    GEORGE SEGAL                                     )
                                                     )
                 Petitioner,                         )
                                                     )    No. 18-809V
    v.                                               )    Chief Special Master Corcoran
                                                     )    ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On June 7, 2018, George Segal (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that he suffered left shoulder pain as a result of a tetanus, diphtheria, and

acellular pertussis (“Tdap”) vaccine1 he received on June 10, 2015. Petition at 1.

         On July 21, 2021, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report recommending that compensation be awarded for SIRVA, and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation the

same day. ECF No. 33; ECF No. 34.

I.       Items of Compensation

         A.     Pain and Suffering

         Respondent proffers that petitioner should be awarded $65,000.00 in actual pain and

suffering. Petitioner agrees.




1Although petitioner alleged that he received a Tdap vaccination, medical records indicate that
he received a tetanus and diphtheria vaccination. Exhibit (“Ex.”) 10 at 8.
       B.       Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy an Ohio Medicaid

lien in the amount of $135.04, through:

                                         Treasurer, State of Ohio
                                        Ohio Tort Recovery Unit
                                       5475 Rings Road, Suite 200
                                           Dublin, OH 43017
                                        ODM Case No.: 1133700

This sum represents full satisfaction of any right of subrogation, assignment, claim, lien, or cause

of action the Ohio Department of Medicaid (“ODM”) may have against any individual as a result

of any Medicaid payments the ODM has made to or on behalf of George Segal from the date of

his eligibility for benefits through the date of June 10, 2015, under Title XIX of the Social

Security Act.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2:




2Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
       A.      A lump sum payment of $65,000.00, representing compensation for pain and

suffering, in the form of a check payable to petitioner, George Segal; and

       B.      A lump sum payment of $135.04, representing compensation for satisfaction of an

Ohio Medicaid lien, payable jointly to petitioner and Treasurer, State of Ohio.

       Petitioner agrees to endorse and mail this payment to the Ohio Tort Recovery Unit.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum payable to petitioner, George Segal:                      $65,000.00

       B.      Medicaid lien payable jointly to petitioner and
               Treasurer, State of Ohio:                                             $135.04

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             LARA A. ENGLUND
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ Sarah C. Duncan
                                             SARAH C. DUNCAN
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 514-9729
                                             Email: sarah.c.duncan@usdoj.gov
DATED: July 6, 2022



                                                3